Citation Nr: 0611401	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
service-connected iliotibial band tendonitis and greater 
trochanteric bursitis of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had reported active service from July 1991 to 
January 1992.  The veteran also served in the Army Reserves.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In September 2003, a video conference hearing was held before 
the undersigned Veterans Law Judge.    


REMAND

In January 2005, the Board remanded the matter, noting that 
the Board's instructions in its April 2004 remand were not 
fully carried out.  Specifically, the April 2004 Board remand 
directed that the veteran be scheduled for a VA examination 
in which the examiner was to render an opinion as to whether 
it was at least as likely as not (50 percent probability or 
more) that any current low back condition was (a) caused by 
his service-connected right hip disability and, if not 
directly caused, (b) aggravated by the service-connected 
right hip disability.  

The examiner in the May 6, 2004 VA spine examination stated 
in the report that it was "aging changes of the lumbar 
spine" and indicated that there was nothing that suggested 
that the May 1996 fall caused any significant problems with 
the lumbar spine.  The examiner further stated that the 
changes seen were those of stenosis, which he described as a 
deterioration rather than a significantly post-traumatic 
situation.  The examiner later reiterated that the spinal 
stenosis was the result of aging changes rather than post-
traumatic, secondary to a fall.  In the addendum, the 
examiner stated that it was unlikely that the veteran's back 
condition or right knee condition were related to the 
veteran's military service.  However, the examiner did not 
discuss the question of whether the veteran's back condition 
was either caused or aggravated by the service-connected 
iliotibial band tendonitis and greater trochanteric bursitis 
of the right hip.

Pursuant to the January 2005 Board remand, the examiner in 
the May 2004 VA examination report was directed to render an 
opinion as to whether it was at least as likely as not (50 
percent probability or more) that any current low back 
condition was (a) caused by his service-connected right hip 
disability and, if not directly caused, (b) aggravated by the 
service-connected right hip disability, and in March 2005, 
the examiner did issue another opinion.  However, 
inexplicably, the examiner yet again failed to render an 
opinion as to whether the veteran had a currently diagnosed 
back disability that was either caused or aggravated by his 
right hip disability, addressing only whether the veteran's 
right knee condition was caused or aggravated by the right 
hip disability.    

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 
Board's instructions in its January 2005 remand were clearly 
not complied with.        

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  Arrange to have the claims folder 
given to the doctor who conducted the 
examination in May 2004 (and who rendered 
the opinion in March 2005) and ask him to 
provide an opinion as whether it is at 
least as likely as not (50 percent 
probability or more) that any current low 
back condition was (a) caused by his 
service-connected right hip disability 
and, if not directly caused, (b) 
aggravated by the service-connected right 
hip disability.  If the physician is not 
available, arrangements should be made to 
schedule the veteran for a VA examination 
in order to determine the nature of any 
current low back disability and to 
provide opinions as requested above.  All 
indicated tests and X-ray examinations 
should be conducted.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






